DETAILED ACTION
1. Applicant's response, filed 15 March 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
 
Claim Status
4. Claim 3 is cancelled.
Claims 1-2 and 4-5 are currently pending.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 November 2019.
Claims 2 and 4-5 are under examination herein.
Claim 2 and 4-5 are rejected.
Claim 2 is objected to.

Information Disclosure Statement
5. The Information Disclosure Statement filed on 26 March 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of the list of references cited from the IDS is included with this Office Action.

Specification
6. The objection to the abstract is withdrawn in view of the amendments filed 15 March 2021.

7. The disclosure is objected to because of the following informalities: It appears that para [0064] contains an obvious error in the prognostic score formula. Specifically, it recites                         
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        12
                                    
                                
                                
                                    
                                        
                                            g
                                            e
                                            n
                                            e
                                             
                                            i
                                             
                                            c
                                            o
                                            -
                                            e
                                            f
                                            f
                                            i
                                            c
                                            i
                                            e
                                            n
                                            t
                                        
                                    
                                    x
                                    (
                                    g
                                    e
                                    n
                                    e
                                     
                                    i
                                     
                                    e
                                    x
                                    p
                                    r
                                    e
                                    s
                                    s
                                    i
                                    o
                                    n
                                     
                                    l
                                    e
                                    v
                                    e
                                    l
                                    )
                                
                            
                        
                    , which if utilized as written would not provide support for the amended equation in the claim amendments filed 15 March 2021. However, para. [0044] of the instant specification indicates that the prognostic score is defined as a linear combination of the gene expression levels weighted by average Cox regression coefficients for 27 genes in the 27-gene signature set. Therefore, it appears to one of ordinary skill in the art that the use of the number 12 is merely an obvious typographical error and that this number should be 27 to conform with the number of genes in the gene signature set discussed in paras. [0044] and [0064] of the specification.  
Appropriate correction is required.

Claim Objections
8. The previous objection to claim 2 is withdrawn in view of the claim amendments filed 15 March 2021. However, the claim amendments necessitate a new objection as set forth below.

9. Claim 2 is objected to because of the following informalities:  “consisting nucleic acid probes” in line 7 should be “consisting of nucleic acid probes” in order to be grammatically correct.  Appropriate correction is required.

Claim Interpretation
10. Claim 2 recites the limitation “using an array consisting of nucleic acid probes for FAM83A, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9” in lines 6-10. MPEP 2111.03 sets forth that “When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004)”. (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by 

Claim Rejections - 35 USC § 112
11. The rejection of claims 2-5 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 15 March 2021. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12. Claims 2 and 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP 2106, claims found to recite a statutory category of invention (Step 1: YES) are further analyzed to determine if the claims recite any limitations that equate Step 2A, Prong 1). The instant claims recite the following limitations that equate to one or more judicial exceptions:
Claim 2 recites (c) correlating the pattern of transcript levels to a predicted OS by determining a prognostic score using the formula:                     
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    27
                                
                            
                            
                                
                                    
                                        g
                                        e
                                        n
                                        e
                                         
                                        i
                                         
                                        c
                                        o
                                        -
                                        e
                                        f
                                        f
                                        i
                                        c
                                        i
                                        e
                                        n
                                        t
                                    
                                
                                x
                                (
                                g
                                e
                                n
                                e
                                 
                                i
                                 
                                e
                                x
                                p
                                r
                                e
                                s
                                s
                                i
                                o
                                n
                                 
                                l
                                e
                                v
                                e
                                l
                                )
                            
                        
                    
                 based on coefficient values obtained from the transcript level of FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9. 
This limitations recites a mathematical formula that is utilized to perform a mathematical operation to determine a score, which falls under the “Mathematical concepts” grouping of abstract ideas. In addition, this limitation equates to a correlation between the transcript levels of a set of genes, which are natural products, and the overall survival of for lung cancer for a subject. The courts have indicated that correlations between the amount of a natural product in a bodily sample and a disease state is a law of nature in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). Thus, claims 2 and 4-5 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES).
Claims found to recite a judicial exception under Step 2A, Prong 1 must be further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2
Claim 2 recites (a) obtaining a lung transcriptome sample from a subject, (b) determining the transcript levels of FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9 using an array consisting of nucleic acid probes for FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9 … and (d) optionally treating the subject with a treatment regime appropriate to the predicted OS of the subject obtained from the correlating step.
Claim 4 recites the method comprises (d) treating the subject with a treatment regime appropriate to the predicted OS of the subject obtained from the correlating step. 
Claim 5 further limits the claim to the subject suffers from lung adenocarcinoma and the treatment comprises one or more of surgery, radiation therapy and/or chemotherapy.
The limitations for obtaining a lung transcriptome sample and determining transcript levels using an array are steps that are performed merely to gather data utilized by the recited judicial exception and there is no indication these steps apply or use the recited judicial exception in any way. Furthermore, the courts have indicated that steps of performing clinical tests on individual to obtain input for an equation or measured data to be used in a diagnosis equate to insignificant extra-solution activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012). Regarding the “treating” steps, the limitation of claim 2 only optionally performed. However, even in claim 4 Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to conventional data gathering activities and mere instructions to apply an exception. The claims recite the following additional elements: 
Claim 2 recites (a) obtaining a lung transcriptome sample from a subject, (b) determining the transcript levels of FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9 using an array consisting of nucleic acid probes for FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9 … and (d) optionally treating the subject with a 
Claim 4 recites the method comprises (d) treating the subject with a treatment regime appropriate to the predicted OS of the subject obtained from the correlating step. 
Claim 5 further limits the claim to the subject suffers from lung adenocarcinoma and the treatment comprises one or more of surgery, radiation therapy and/or chemotherapy.
The limitations for obtaining a lung transcriptome sample and determining transcript levels using an array are well-understood, routine and conventional laboratory techniques. Specifically, the courts have indicated that hybridizing a gene probe is a conventional laboratory technique in Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. Furthermore, the instant application indicates that these data sets of expression transcript level measurements for lung adenocarcinoma patients, are available in publically available datasets, which further indicates the conventionality of these measurements (see para. [0037] of the instant specification). While the instant claims utilizes the term “consisting of” to define the probes of the array, the language does not close the claim to measuring other nucleic acid probes with the array as long as the array includes probes for the recited genes (see Claim Interpretation section above). There is no indication that this requires anything other than conventional laboratory techniques to perform this limitation. Additionally, Li et al. (Acta Pharmacologica Sinica 2015, vol. 36, pgs. 1200-1211; previously cited) discloses that genome-wide microarray analysis is widely utilized in identifying diagnostic biomarkers in numerous types of cancer including lung cancer (pg. 1203, col. 1, para. 2). Regarding the treatment limitations, as discussed above, these limitations equate to mere instructions to apply the recited judicial exception in a generic way and in some embodiments may not even require the administration of a treatment. The combination of conventional extra-solution activity with mere instructions to generically apply the judicial Step 2B: NO). Therefore, claims 2 and 4-5 are not patent eligible.

Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
13. Applicant asserts that the additional elements of the array recited in claim 2 integrate the formula into a practical application because the practitioner can correlate the pattern of the transcript to a predicted overall survival based on the analysis (pg. 6, para. 5 to pg. 7, para. 1 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, the limitations for the array merely serve as a means to gather data by performing clinical tests for input to an equation or measuring data to be used for diagnosis. The courts have indicated that gathering data or measuring data to be used as input for an equation or for diagnosis amounts to mere data gathering activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012). Adding insignificant extra-solution activity to the judicial exception does not integrate a recited judicial exception into a practical application (see MPEP 2106.04(d).I).

14. Applicant asserts that the array consisting of nucleic acid probes for the 27 specific genes provides sufficient information to predict overall survival and thus provides significantly 
As discussed in the above rejection, the steps for determining transcript levels in a lung sample using an array of probes is well-understood, routine and conventional activity. While the instant claims utilizes the term “consisting of” to define the probes of the array, the language does not close the claim to measuring other nucleic acid probes with the array as long as the array includes probes for the recited genes (see Claim Interpretation section above). Specifically, the courts have indicated that hybridizing a gene probe is a conventional laboratory technique in Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. Furthermore, the instant application indicates that these data sets of expression transcript level measurements for lung adenocarcinoma patients, are available in publically available datasets, which further indicates the conventionality of these measurements (see para. [0037] of the instant specification). Additionally, Li et al. (Acta Pharmacologica Sinica 2015, vol. 36, pgs. 1200-1211; previously cited) discloses that genome-wide microarray analysis is widely utilized in identifying diagnostic biomarkers in numerous types of cancer including lung cancer (pg. 1203, col. 1, para. 2). MPEP 2106.05(d) sets forth that additional elements that add only what is well-understood, routine and conventional in the industry cannot provide significantly more than the recited judicial exception itself.

15. Applicant asserts that an array consisting of nucleic acid probes for FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9 is a device that itself is a patentable invention and the use of such an array amounts to significantly more than the abstract idea and law of nature in claim 2 (pg. 7, para. 3 of Applicant’s Remarks). This argument is not persuasive. The array itself has not been examined for patentability. Furthermore, Applicant’s 

Conclusion
16. No claims are allowed.

E-mail Communications Authorization
17. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when 

Inquiries
18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.